Per Curiam,
An appeal from an order of the court of quarter sessions granting a liquor license is a substitute for a certiorari, and brings up nothing but the record. The evidence is not part of the record, and for that reason we cannot review the action of the court upon its merits. This is not a mere technical rule of pleading or procedure. It never was intended that there should be an appeal from the discretion of the court of quarter sessions, to the discretion of the Supreme Court, or of this court. All that the appellate court can do is to see that the license court has kept within the limits of its jurisdiction, and has proceeded with regularity according to law, and in determining that question it can'look only at the record proper.
“ If the court has in a lawful manner performed the duty imposed upon it, it is not our business to inquire whether it has made a mistake in its conclusions of fact. Whether the same facts induce in our minds the same belief as in that of the court below, as to the character of the applicant, or other material averments, is wholly immaterial; it is the discretion of the court of quarter sessions, not ours, that the law requires: ” Gross’s License, 161 Pa. 344.
It must be presumed, therefore, that in the opinion of the court below, notwithstanding the exceptionally strong remonstrance, this license was necessary for the accommodation of the public. The petitions pro and con are not matters of record, but in the nature of evidence for the information of the con*66science of the court hearing the case: Reed’s Appeal, 114 Pa. 452.
It must also be presumed that, in the judgment of that court, the averment of the remonstrators that the applicant is interested in the manufacture of liquors was not sustained by the evidence. As the evidence upon that question of fact is no part of the record proper, and cannot be made so, we have no lawful means of determining the correctness of that conclusion.
The application was for a license to sell by retail, “ in a house .... known as the Bloomsburg Opera House, the room proposed to be used for said restaurant being on the first floor of said building, and numbered 218, 220, 222 and 224, and owned by J. R. Fowler, the petitioner and Peter A. Evans.” It is claimed that the granting of the license was forbidden by section 1 of the act of June 9,1881, P. L. 162, which reads as follows: “ That no license for the sale of vinous, spirituous, malt or brewed liquors, or any admixture thereof, in any quantity, shall be granted to the proprietors, lessees, keepers or managers of any theatre, circus, museum or other place of amusement, nor shall any house be licensed for the sale of such liquors, or any of them, or any admixtures thereof, which has passage or communication to or with any theatre, circus, museum or other place of amusement; and any license granted contrary to this act shall be null and void.”
Here again, it is necessary to remark, that we have nothing before us, but what appears in the petition. It is not at all clear that we would be justified in inferring from the name of the building alone, that there is in it a theater or other place of amusement. But conceding that such an inference would be justifiable, it does not necessarily follow that a part owner of the building is the proprietor, lessee, keeper or manager of the place of amusement, or that there is any passage or communication between it and the restaurant.
These were questions of fact, the solution of which depended upon evidence outside of the record, and which it was the ex-elusive province of the court below to decide. All that we decide, or can decide, is that it does not affirmatively appear by the record that the place for which license was granted is a place of amusement within the meaning of the act of 1881, or that it has a passage or communication therewith.
Order affirmed.